United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 25, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-10014
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

JOHN JAMES HINES, also known as
Carl Anthony Jourdain, also known
as Gregory Andrew Patton,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 1:02-CR-25-1-C
                        --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel for John James Hines, the Federal Public Defender,

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Hines has filed

a response.    Our independent review of the brief, the response,

and the record discloses no nonfrivolous issue in this direct

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and Hines’s APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.